Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment

2. 	Accordingly, claims 8-15 have been previously withdrawn from further consideration, claims 1-2 have been amended. Therefore, claims 1-7 remain pending in this application. 

3.	Applicant’s response by virtue of amendment to claims 1 and 2 did overcome the Examiner's rejection under 35 USC §101. Therefore, the 35 USC §101 rejection of claims 1-7 has been withdrawn.
Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
5.	Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fernando et al., Pub. No.: US 2016/0005020.

As per claim 1, Fernando discloses a host device having a merchant-facing touch-screen display [see at least the abstract, ¶0064 (e.g. device/host authentication), ¶0057 (e.g. a primary user that faces the POS device 101), as illustrated in figure 2A]; 

a customer-facing e-paper display integrated into a back cover of the host device parallel to the touch-screen display [see at least the abstract, ¶0014, and figures 2A and 14 (e.g. process for maintaining touch performance of a touch screen)].

As per claim 2, Fernando discloses wherein thsee at least figure 2B, and FIG. 40 that illustrates a flowchart for using electronic labels (e-Labels or e-paper)].

As per claim 4, Fernando discloses wherein the e-paper display comprises a wireless RF engine to implement a wireless communication protocol with the host device [see at least ¶0050 (e.g. wireless communication media (e.g., a Wi-Fi connection using Wi-Fi Protected Access II (WPA2) security protocol), ¶0159].

As per claim 5, Fernando discloses wherein the wireless communication protocol is selected from the group consisting of Bluetooth LE (low energy), Bluetooth, Wi-Fi, ZigBee, iBeacon, Global System for Mobile Communications, and near field communication [see at least ¶0050 (e.g. wireless communication media (e.g., a Wi-Fi connection using Wi-Fi Protected Access II (WPA2) security protocol), ¶0159].
Claim Rejections - 35 USC § 103

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fernando, in view of Official Notice.

As per claim 3, Fernando does not disclose a carrying jacket to carry the host device while permitting continual merchant access to the merchant-facing touch-screen. Official Notice is taken that a carrying jacket to carry the host device while permitting continual merchant access to the merchant-facing touch-screen has been common knowledge in the art.

It would have been obvious to one of ordinary skill in the art in view of Official Notice. The motivation for providing an e-paper CFD can be incorporated directly into the case or jacket covering on the back side of a mobile POS host device.

9.	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fernando, and further in view of Senatori, Pub. No.: US 2013/0175986.

As per claims 6 and 7, Fernando discloses wherein the e-paper display comprises: a rechargeable e-paper battery [see at least ¶0281 (e.g. an internal battery) Examiner interprets an internal battery as a rechargeable battery]. Fernando does not explicitly disclose a charging coil to charge the e-paper battery when the charging coil is brought within proximity of a transmitting coil. However, Senatori discloses a charging coil to charge the e-paper battery when the charging coil is brought within proximity of a transmitting coil [see at least ¶0013].

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to incorporate the teaching of Senatori in order to provide a host device as the transmitter (source) of the charging signal and a remote device as the receiver of the charging signal to charge its rechargeable power source such as a battery, and host inductive coupling device can include a primary coil [see Senatori: summary of the invention].


Response to Arguments

10.	Applicant's arguments filed 01.26.2021 have been fully considered but they are not persuasive.

In regards to the 35 U.S.C. § 102 rejection, Applicant argues that “that the customer-facing e-paper display is parallel to the touch-screen display”. The Examiner respectfully disagrees. However, Fernando discloses in FIG. 2A, that illustrates a front view of a multi-mode POS device, such as the POS device 101 of FIG. 1. A front view is one from the perspective of a primary user that faces the POS device 101. As one example, the primary user may be a store clerk at a merchant premises of an organization [¶0057]. In addition, FIG. 40 illustrates a flowchart for using electronic labels (e-Labels or e-paper).

Furthermore, Fernando’s POS device includes an interactive display that switches between a first position oriented towards and for use by an operating clerk, and a second position oriented towards and for use by a customer. A processor in the POS device outputs a first graphical user interface (GUI) on the interactive display in response to detection of the first position and a second GUI in response to detection of the second position [abstract]. In ¶0109 Fernando discloses that the one or more processors 1003 may each include one or more processing cores, capable of performing parallel and/or sequential operations, and also in ¶0302 Fernando discloses that the GPU may have a highly parallel structure that is efficient for parallel processing of large blocks of data, such as mathematically intensive data common to computer graphics applications, images and videos.

This being the case, the claims as currently recited do not overcome the rejections above. Therefore, Applicant's arguments having been found unpersuasive, the rejections have not been withdrawn.
Conclusion

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Garcia Ade whose telephone number is (571)272-5586.  The examiner can normally be reached on Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 517-272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Garcia Ade/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        
GARCIA ADE
Primary Examiner
Art Unit 3687

















/GA/Primary Examiner, Art Unit 3627